AMENDMENT NUMBER TWO
TO THE OCTOBER 24, 2008 SALES AGREEMENT






This amendment number two (“Amendment 2”), effective as of May 1, 2009 (the
“Amendment 2 Effective Date”), amends the Sales Agreement dated October 24, 2008
between Zoo Publishing, Inc. (“Zoo”) and Atari, Inc. (“Atari”), as further
amended pursuant to Amendment 1,  and, in full force and effect as of the date
hereof (the “Sales Agreement”).  This Amendment 2, when fully executed, shall
constitute the further understanding between the parties with respect to the
Sales Agreement, as follows:




Section 3 is modified as follows:


The Term is hereby extended through May 31, 2009.




Except as expressly or by necessary implication modified or amended by this
Amendment 2, the terms of the Sales Agreement are hereby ratified and confirmed
without limitation or exception.  Capitalized terms used in this Amendment 2 and
not otherwise defined shall have the same meaning ascribed to them as set forth
in the Sales Agreement.


The parties hereto have executed this Amendment 2, which shall be effective as
of the Amendment 2 Effective Date.
 
 

Zoo Publishing, Inc.    Atari, Inc.                           By:
/s/ Mark Seremet
  By:
/s/ James Wilson
               
Name: Mark Seremet
   
Name: James Wilson
               
Title:   Chief Executive Officer
   
Title:   Chief Executive Officer
 


 